ACCEPTED
                        01-15-00505-CV
             FIRST COURT OF APPEALS
                     HOUSTON, TEXAS
                   6/23/2015 6:28:32 AM
                  CHRISTOPHER PRINE
                                 CLERK




       FILED IN
1st COURT OF APPEALS
    HOUSTON, TEXAS
6/23/2015 6:28:32 AM
CHRISTOPHER A. PRINE
        Clerk
   an Order of Foreclosure as required under Tex. R. Civ. P. 7

2. On or about March 21th, 2015 the lower court granted the       ppellee a writ

   of Possession to evict the Appellant.

3. On or about April 30th, 2015 the Appellant immediately file a motion of

   reconsideration and a stay of writ and Pauper's Affidavit in ieu of

   supersedes Bond. The Appellee's never challenged the cont st of the

   Affidavit.

4. On or about May 21st, 2015 the Court denied Appellant's m tion to stay

   the enforcement of writ of possession.

                PROCEDURAL HISTORY IN THIS CO

5. On June 2, 2015, appellant, Marcy Lerch, filed a notice of a peal in the

   trial court from the final judgment, signed on April 21, 20 1 , and the order

   denying her motion to stay enforcement of the writ of posse sion and

   reconsideration of the April 21st order, signed on May 21, 2015.

6. On June 8, 2015, appellant filed an application for temporary restraining

   order, temporary injunction and permanent injunction, requesting a stay of

   the execution of the writ of possession to preserve the status quo, among

   other reasons, pending resolution of her appeal.

7. On June 11 tt, 2015 the Court denied the Appellant's application requesting

   a stay of execution of the writ of possession based only on the documents


                                      2
   filed in this Court, with the appellant's notice of appeal and tnotion,
                                                                  I
                                                                   '
                                                                   '
   because there was no indication what the supersedeas bond ~ount was as

   set by the trial court or that appellant posted that bond amouht within ten

   days of the signing of the April 21, 20 15 final judgment.

                     REQUEST FOR
   RECONSIDERATION OF TIDS COURT'S ORDER 0                             JUNE 11TH,
                         2015


8. The appellants humbly requests this Court to reconsider its

   because in the haste of trying to prevent the Appellee's fro        evicting her

   she hastily filed the motion of June 08th, 2015 and in so do"

   attach the final judgment stating the amount of supersedeas ond that was

   set by the trial court and/or the appellant's Affidavit in lieu ~fthe

   supersedeas bond which she posted within ten days of the signing ofthe

   April 21, 2015 final judgment by the trial Court. These documents are

   hereby attached as an Appendix to this motion.

                                   ARGUMENT


9. This Court has jurisdiction to issue writs only as necessary to enforce and

   protect our jurisdiction. See TEX. GOV'T CODE ANN. § 22.221(a) (West

   Supp. 2014) and may not, however, issue an injunction on wholly

   equitable grounds or to preserve the status quo or to protect a party from


                                       3
   damage pending appeal. See Parsons v. Galveston County Emp. Credit

   Union, 576 S.W.2d 99, 99 (Tex. Civ. App.-Houston [1st Dist.] 1978, no

   writ).

lO.Some appellate courts including this have suggested that a pfUiY seeldng a

   stay during the pendency of an appeal must show that it wo ld be entitled

  to a issuance of an injunction to protect appellate jurisdictio under

   Section 22.221 of the Texas Government Code. See, e.g., F, leon v.

  Bonanza Capital, Ltd.. No. 03-12-00132-CV, 2012 WL 16 5809



  Muscletech, Inc., 74 S.W.3d 429, 431 (Tex.App.-Amarillo 002, no pet.);

  Lamar Builders, Inc. v. Guardian Sav. & Loan Ass'n, 786 S.        .2d 789,

  791 (Tex.App.-Houston [1st Dist.] 1990, no writ). This Co

  however, that the requirements for a stay to protect the Cotujt's jurisdiction
                                                                '

  are not as stringent as the requirements of the Section 22.22l of the Texas

  Government Code. "A stay is not a writ of prohibition: a sta~ is intended

  to be only temporary, and the requisite showing for a stay is less formal

  than the requisite showing for a writ of prohibition." J.K. & Susie L.

   Wadley Research Jnst. & Blood Bank v. Whittington, 843 S.W.2d 77, 83

  (Tex.App.-Dallas 1992, no writ).1 Particularly in cases such as this one,

  where the actions of the trial court during the pendency of the appeal


                                     4
   endanger this Court's jurisdiction over the appeal, just as un er Rule 29.3,

   the question on a motion for stay is not whether the trial co    acted within

   its discretion in issuing the order in question, but rather whe er a stay is

   needed to preserve the rights of the parties pending appeal. ee, e.g.,

   Tex.R.App. P. 29.3; see In re Lasik Plus o{Texas, P.A., 14- 3--00036-

   CV, 2013 WL 816674, at *4 (Tex. App.-Houston [14th Dist] Mar. 5,

   2013, orig. proceeding) (''We cannot conclude that tempor        orders are

   necessary to preserve appellants' rights until disposition oft eir

  interlocutory appeal.") (mem. op.). See also, Oryon Techno/ gies, Inc. v.

  Marcus, 429 S.W.3d 762, 766-7 (Tex. App .. -Dallas 2014) ( .. .in cases

  such as this one, where the actions of the trial court during t e pendency

   of the appeal endanger this Court's jurisdiction over the app al, just as

  under Rule 29.3, the question on a motion for stay is not wh ther the trial

  court acted within its discretion in issuing the order in question, but rather

  whether a stay is needed to preserve the rights of the parties pending

   appeal.")

11.An Appellate Court may not stay the judgment of a county court in an

  eviction suit pending appeal unless, within ten days of the signing of the

  judgment, the appellant files a supersedeas bond in an amount set by the

  county court. See TEX. PROP. CODE ANN. § 24.007(a) (West Supp.


                                      5
  2014); Phillips v. Branch Banking & Trust Co., No. 03-11-0 461-CV,

  2012 WL 424875, at *1 (Tex. App.-Austin, Feb. 1, 2012, rder).

12.1n Texas, the amount of a supersedeas bond (referred to as" ecurity for

  judgments pending appeal" in the Texas Civil Practice and emedies

  Code) is determined as follows:

      a. Under subsection (a), the amount of the bond must eq all) the

         amount of compensatory damages awarded in the jud            ent, 2)

         interest for the estimated duration of the appeal, and 3

         awarded in the judgment.

      b. Under subsection (b), notwithstanding the requiremen s of

         subsection (a), the security cannot equal the lesser of ) 50 percent

         of the judgment debtor's net worth or 2) USD$25 million.

      c. Under subsection (c), if the judgment debtor shows that the amount

         of the security would cause "substantial economic harm", the trial

         court is required to lower it to an amount that would not cause such

         harm.

      d. Subsection (d) allows an appellate court to review and modify the

         amount of security, but not to exceed the limitations above.

      e. Subsection (e) permits a trial court to enter orders preventing

        · dissipation or transfer of assets to avoid satisfaction of the


                                       6
         judgment, but not so as to prohibit use, transfer, conv~yance, or

         dissipation of assets in the normal course of business.

13. In this case the County Court without rational or any bases

   Appeal/supersedeas bond in an amount $12,680.10 especial         since this

   case was an eviction case pursuant to a foreclosure with no      arket value

   of the property stated. Nonetheless, in a case of eviction sue as this the

   cash bond may be waived if the tenant and/or Appellant file

   stating that he or she cannot afford it. The content of the "p

   or "pauper's affidavit" is prescribed by statute (Tex. Prop.     de

   §24.0052).

14.0nce a pauper's affidavit is filed, the landlord/Appellee has he right to

   request a hearing and contest the affidavit, alleging that the enant does in

   fact have sufficient resources for the bond. The proponent o the affidavit

   can be questioned on the subject of his or her assets and income. (Tex. R.

   Civ. P. 510.9(c)).

15.0n or about Apiil21 st, 2015 the County issued its final Order setting an

   Appeal/supersedeas bond in the amount of$12,680.10. Exhibit A. And

   on or about April 30th, 2015, the Appellant filed a Pauper Affidavit in Lieu

   of Appeal/supersedeas bond. See attached Exhibit B. The Appellee

   waived its right to seek a cash bond because he did not request a hearing


                                      7
   seeking a ruling contesting the sufficiency of the Affidavit i Lieu of

   supersedeas bond. See Exhibit C_Electronic Docket sheet fo Case number

   15-CCV-054652.(showing that the Appellee did not seek a earing to

   contest the sufficiency of the Pauper's affidavit)

16.1n this case the Appellee waived its right to seek the Appell t to post the

   required bond in cash by failing to request a hearing and co test the

   Appellant's ability to post the Appeal/ supersedeas bond set by the Trial

   Court in cash etc. In the absence of such ruling the Appelle

   right to challenge the sufficiency of the Appellant' s Pauper ffidavit in

   Lieu of Appeal or supersedeas bond. As Such Appellant's P uper

   Affidavit in Lieu of Appeal or supersedeas bond was suffici nt security

   for judgments pending appeal. See Tex. R. Civ. P. 510.9(c)) See also,

   TEX. CIV. PRAC. & REM. CODE§ 52.006(c)

17.Further, the Appellant assert that the trial court erred in requiring her to

   pay $12,680.10 in cash bond because by her pauper Affidavit in Lieu of

   cash bond, she showed that the amount of the security would cause her

   substantial economic harm yet the trial court failed to lower it to an

   amount that would not cause such harm. Section 52.006 also provides that

   if the judgment debtor shows that the amount of the security would cause
   11
        Substantial economic harm", the trial court is REQUIRED to lower it to


                                        8
       an amount that would not cause such harm. TEX. CIV. PRAjC. & REM.

       CODE § 52.006(c). Under the plain language of the statute, the trial
                                                                      '
       should have lowered the amount of cash bond if any substanjtially from the

       $12,680.10 the trial Court Ordered.

    18. Clearly the actions of the trial court during the pendency o the appeal

       endanger this Court's jurisdiction over the appeal. The quest on on a

       motion for stay is not whether the trial court acted within its discretion in

       issuing the orders in question, but rather whether a stay is n eded to

       preserve the rights of the parties pending appeal. Oryon Tee nologies, Inc.

       v. Marcus, 429 S.W.3d 762, 766-7 (Tex. App .. -Dallas 2014 o. writ)


                                  CONCLUSION

    19.For the forgoing reasons, the trial court's Order and writ of ossesswn

       should be stayed pending resolution of the appeal.

                                      PRAYER

      WHEREFORE, PREl\1ISES CONSIDERED, Appellant herein,

respectfully prays that the trial court's Order and the writ of possession on behalf

of the appellee be stayed pending resolution of the appeal.

      Respectfully submitted,

                                        By IS/ Diogu Kalu Diogu IL LL.M
                                        Diogu Kalu Diogu II, LL.M
                                        Texas Bar No. 24000340

                                           9
Respectfully submitted,

                          By:IS/ Dio u Kalu Dio 11 LL.M
                            Diogu Kalu Diogu II, LL M.
                            State Bar No. 24000340
                            P. 0. Box 994
                            Fulshear, Texas 77441
                            Tel: (713) 791 3225
                            Fax: (832) 408-7611
                            dio u.dio u.law.firm    ail.com




                            11
                                        Email: diogu.diogu.law.firrti@gmail.com
                                        P. 0. Box 994,             '
                                        Fulshear, Texas 77441
                                        Tel. (713) 791 3225
                                        Fax. (832) 408-7611

                       CERTIFICATE OF CONFERENCE

        As required by Texas Rule Of Appellate Procedure lO.l(A)( ), I Certify that

any attempt to confer with the attorneys for Wilmington Trust NA uccessor

Trustee for the Merrill Lynch Mortgage Investor Trust Series 2006 HE5 Appellee

about the merit of this motion will be futile because their attorneys ave conducted

themselves unprofessionally and hostile to the Appellant since the · ception of this

case.

        Respectfully Submitted,

                                        By:/S/ Dio KaluDio 11 LL.M
                                          Diogu Kalu Diogu II, LL M.
                                          State Bar No. 24000340
                                          P. 0 . Box 994
                                          Fulshear, Texas 77441
                                          Tel: (713) 791 3225
                                          Fax: (832) 408-7611
                                          diogu.diogu.law .firm@gmail.com
                                          Attorney for Appellant

                           CERTIFICATE OF SERVICE

        I certify that a true copy of the Application for Requesting a Stay was served

on each attorney of record or party in accordance with the Texas Rules of

Appellate Procedure on June 22"d 2015 by fax


                                           10
  EXHIBIT ''A''




FINAL JUDGMENT
                                  CAUSE NO.lS-CCV-054652

 WILMINGTON TRUST, N.A.,                         §     IN THE COUNTY COURT
 SUCCESSOR TRUSTEE TO                            §
 CITIBANK, N.A., AS TRUSTEE FOR                  §
 THE MERRILL LYNCH                               §
 MORTGAGE INVESTORS TRUST,                       §
 SERIES 2006-HES                                 §
                                                 §
 v.                                              §     ATLAWNUMBERO E(l)
                                                 §
 MARCY A. LERCH                                  §
 and/or All Occupants of                         §
 939 Darst Road                                  §
 Beasley, Texas 77417                            §     FORT BEND COUNT , TEXAS

                                      FINAL JUDGMENT                                I
       On the 21 sl day of April, 2015 , came on to be heard the above-entitled   an~ -numbered cause
wherein WILMINGTON TRUST, N .A. , SUCCESSOR TRUSTEE TO                       CIT~ANK, N.A., AS
TRUSTEE FOR THE MERRILL LYNCH MORTGAGE INVESTORS TRU~T, SERIES 2006-
                                                                                    1

HE5, is the Plaintiff, and MARCY A. LERCH and/or All Occupants of939 Dlf!st Road, Beasley,

Fort Bend County, Texas 77 41 7, are the Defendants.

       The Plaintiffs appeared by their local counsel, William D. Kee, III, Attorney at Law, and

announced ready for trial.

       Tile Defendant, failed m appear; 0 R

 V     The Defendant appeared in person and announced ready for trial; OR

       The Qefendaot appeared in person and thrmrgb attemey,                                   ana

      !nmounced ready for tnal.

       The Court finds that notice of trial setting was served on Defendant in accordance with

Rule 2 la.

       Citation was served according to law and returned to the clerk where it remained on file for

the time required by law. The Court, having read the pleadings and the papers on lfile, and having
heard the evidence presented, is of the opinion that the allegations of the Plaintiff!;' petition are true

and that Plaintiff is entitled to a judgment for possession.

        IT IS THEREFORE, ORDERED, ADJUDGED, AND DECREED that WILMINGTON
                                                                                            '
                                                                                            ;

TRUST. N.A .• SUCCESSOR TRUSTEE TO CITIBANK, N.A., AS TRUSTEE
                                                          !
                                                              FOR THE

MERRILL LYNCH MORTGAGE INVESTORS TRUST, SERJES 2006~HE5, PI intiff, is awarded

judgment against Defendants, MARCY A. LERCH, and/or All Occupants, for ossession of the

property located at 939 Darst Road, Beasley, Fort Bend County, Texas 77417,                     d that a Writ of

Possession issue to the proper officer commanding him to seize possession of aid premises and

deliver same to Plaintiff after said Writ of Possession has been duly filed by Plai tiff if Defendants

have not vacated the herein described premises by ~0_1..!-:...t._.Jv~'                                      FlLED FOR R~COZ@
                                     NO-TtME         ·
              o~~ttr                        APR 21 2U15 jf\
  ILLIAM D. KEE Ill
ATTORNEY AT LAW                          ~~
                                     county Clerk fort eend Co. TeXIS
TBA #24007470
19855 SOUTHWEST FREEWAY, SUITE 330
SUGAR LAND, TX 77479
TEL: (281) 313-5300
FAX: (281) 313-5305
Local Counsel for Plaintiff




                                             STAlE QF TEXAS
                                              COUNTY OF FO::IT BEND
                                              I, Laura Richard, County Clerk ot Fort Band County,Texu,
                                              do hereby certify that thll foregoing Ia a true and correct copy
                                              as tho 1amll appear$ on llle and recorded In tht> appropriate tecordl.
                                               Note: A portion     t~I.,~:\}W&onaltduntlfylng
                                                                                          numbtr may bavo been
                                              ''§.~' al~ow_e~cy law. JoltSli£ IJA-                                Date
                                               If(_j*"t~).~                         ~- - --;) •
                                               ·~I                                  ~~
                                                                                                     I   -   -•

                                               ~~- -~f)                            Laura Richard, county Clerk
                                                  .....,.:_r,;.~                    Fort Bend County, Te11as
                                      CAUSE N0.1S-CCV·054652

 "'1LMINGTON TRUST NA SUCCESSOR    §                        IN THE CO lNTY COU T
 TRUSTEE TO CITIBANK NA AS TRUSTEE §
 FOR THE MERRILL LYNCH MORTGAGE §
 INVESTORS TRUST, SERIES 2006-HES  §                        ATLAWNo.l
                                   §
                                   §
 Vs                                §
  MARCY LERCH and                  §                        IN At'\'D FOR
 ALL OCCUPA!~TS OF                 §
 939Darst Rd                       §
 Beasley, Texas 77417              §                         FORT BEND COUNTY TEXAS


       ORDER DENYING DEFENDANT'S MOTION TO TAY AND RECONS

        COMES NOW ON TO BE HEARD Defendant's Motion to Stay and Re

considering the pleadings on file together with the argument of counsel, this court if of the opinion chat

Defendant is not entitled to the relief sought. IT IS ACCORDINGLY ORDERED that

to Stay and Reconsideration is HEREBY DENIED.


SIGNED   this~ I     day of   J{lJ ,2015.


SUB:\-UTTED FOR ENTRY:

JACK O'BOYLE & ASSOCIATES
                                                              FILED FOR RECO~
                                                              N O - TIME ~Mf:
Is! Travis H. Gray
Travis H. Gray
                                                                     MAY 21 2015 .
                                                                   ~~
SBN 24044965
travis@jackoboyle.com                                         County Clerk Fort 6end CO. Texas
P.O. Box 815369
Dallas, Texas 75381
P: 972.247.0653
F: 972.247.0642
ATTORNEYS FOR PLAlNTIFF
        EXHIBIT ''B''




PAUPER AFFIDAVIT IN Ll U OF
    SUPERSEDEAS BON
                                                                                                     Electronically Filed
                                                                                                 4/3012015 7:08:52 PM
                                                                                                         Laura Richard
                                                                                                           County Clerk
                                                                                               Fort Bend County, Texas


                                     CASE NUMBER: 15-CCV-054652

WILMINGTON TRUST NA SUCCESSOR        §                   IN THE COUNTY COURT
TRUSTEE FOR THE MERRILL LYNCH        §
MORTGAGE INVESTOR TRUST SERIES 2006- §
HES, PLAINTIFF                       §
                                     §
                                     §
v.                                                §      AL LAW NUMBER ONE ( )
                                                  §
MARCY LERCH, ET-AL, DEFENDANTS                    §      FORT BEND COUNTY, TE        S


                           PAUPER AFFIDAVIT IN LIEU OF SUPERSEDEAS BONO


      BEFORE ME, the undersigned authority, on this day personally appea ed MARCY LERCH,

Defendant, who, being by me duly sworn, on oath stated as follows:

       "My name is MARCY LERCH. I am the Plaintiff in the above-referen             d cause.

       "My monthly income consists of $1,304.00 per month.

       "I am employed at Dillard's.

       "I receive child support arrears in the amount of $434.00 per month.

       "I have no other income.

       "I own no stocks or bonds.

       "I currently have$ 22.00 in cash.

       "I have $27.00 in checking or savings accounts.

       "I have one dependent.

       11
            1 have approximately $675.00 in monthly expenses.


       "I have no money to pay for attorney fees, and I believe that I have a meritorious claim.

       "I am unable to pay the bone! amountS 12,000 and or the court costs.

       •• 1 verify that   the statements made in this affidavit are true and correct."
Affiant




Notary Public, State o




                         3
    STATE OF TEXAS
    COUNTY OF FORT BEND                   i
    I, Laura Richard, County Clerk o Fort Bend County,Texas,
    do hereby certify that the foregoin Is a true and correct copy
    as the same appears on flle and recor ed In the app10prlate recordS.
    ~ole: A portion o1 a personal identifying number may have b~en
,   redacted as allowed by law.            f:
                                            - t8"~ )of~
                                                                  Date

                        I
                            ,{kiA-'"    ~~
                                       Laura Richard, County Clerk
                                       Fort Bend County, Texas
         EXHIBIT ''C''




FORT BEND COUNTY COURT NUMB R ONE
     ELECTRONIC DOCKET SHEET
                                                                                                                                                 ...   ~.-




 Skip to Main Content !,Q!IQ\!1 My Accoynt Seardl Menu New Civil Sean:h Refllle Search Back                                     Location : Fort Bend         Images~

                                                                            REGISTER OF AcnoNs
                                                                              C ..SE No. 15-CCY-054652

Wilmington Trust NA Successor Trustee for the Merrill Lynch Mortgage Investor Trust §                         Case Type: C ther Civil
Series 2006-HES, Plaintiff V Marcy Lerch Et-AL Defendants                           §                         Date Filed: 0~1312016
                                                                                            §                  Location: County Court at Law 1
                                                                                            §
                                                                                            §


                                                                                     PARTY 1NFORMAnON

                                                                                                                               Attorneys
Defendant or        Lerch, Marcy                                                                                               Oiogu K.alu Dl ogu IJ, LLM
Respondent                                                                                                                      Retained
                     Beasley, TX 77417
                                                                                                                               71 :>-791-3225(W)


Plaintiff or        Wilmington Trust NA Successor Trustee for the                                                              Travis Gray
Petitioner          Merrill Lynch Mortgage Investor Trust Series                                                                Retained
                    2006-HES                                                                                                   972-247..()653(W)


                                                                              EVENrSA Olw.£RsovTH£Couar

               OTHER EVENTS AND HEARINGS
03/1312015 Docket Sheet
             qc/bmlrrlmmllsRs/jalvpldjmm
0311312015 Transcript- JP
             qc/bmlrrldYap//slaplap//glls
03/2412015 Motion (No Fee)
             Motion to set trial on the merits
03/2412015 Proposed Order
             Order setting mal
03127/2015 Notice
           ~ of Intention to lntrouduce Business Records Affidavit
03127/2015 Affidavit
             Business Records Affidavit
03/27/2015 Notice of Hearing
             No/ice of Trial Setting
04/2012015 Motion for Dismissal
             Motion to Dismiss for Lack of Jurisdiction
04/20/2015 Motion (No Fee)
             Motion tor Continuance
04121/2015 JP Eviction Appeal (9:00AM) (Judicial Officer Morales, Christopher G.)
04/21/2015 Order Denying
             Defendanrs Motion tor Trial Continuance signed 4121115 qc/jalvp
04/2112015 ~
             1 qcljalvp
0412112015 Exhibit
             2 qctjalvp
04/21/2015 Exhibit
             3 qc1alvp
04121/2015 Final Judgment After Non-Jury Trial
             signed 4121115 qctjalvp
04/3012015 Affidavit of lndigency
             Affidavit in Ueu of Appeal Bond QC/MJ
05/01/2015 Request
             Writ of Possession
05/01/2015 Motion !No Feel
             Motion to Stay and reconsiderotion
05/0612015 Writ of Possession
                qc/bmlvs/dj
05/06/2015 Possession
             Lerch, Marcy                                                 Served                 06/08/2015
                                                                          Returned               06118/2015
0510612015 Answer/Response
             Plaintiff's Response to Motion to Stay and Reconsideration
05108/2015 Letter to Defendant
                qc/djQC/MJ
05/1912015 M/Reconslder (9:00AM) (Judicial OffiCer Morales, Christopher G.)
            Oefendanrs Motion to Stay and Reconsideration
05/19/2015 Proposed Order
             Proposed Order on Motion to Stay
05/2012015 Letters
           ~r Brief to Court
05/21/2015 Answer/Response
                Advisory to the Court
05/2112015 Order Denying
            Motion to Stay and Reconsideration signed 5121/15 qclmm
0610212015 Notice of Appeal
            Nolice of Appeal
0610312015 Notice to Court of Appeals
                qc/mvc.1lm




                r--··-
06103/2015 Appeal Electronic Confinnation
             Notice of Assgnment qclmvCI!lm
0610412015 Letter from Cler!s
                                                                                                          ''"

06104/2015 Letters
             FilS! Court of Appeals qclmmlls
0610512015 Letters
             First Court of Appeals qclls
06108/2015 Letters
             First Court of Appeals qclls
06/0812015 Affidavit of lndlgencv
             Pauper Affidavit of Inability to Pay on Appeal qclmvc
0611112015 Letters
             1st COA- Pauper's affidavit filed qclmvc
06111/2015 Letters
             First Court ofAppeals qchnvc
06/1512015 Coey Request
             qclcfj
0611512015 Flling
              Court of Appeals
06/1812015 Copy Request
            qclmvclls
06/19/2015 Ertension of Time
              First qclmvc
06/19/2015 Appeal Electronic Confinnation
            1st Extension of Time qclmvc


                                                                                 FIN.\NCUL iNFoR.IUllON




             Defendant or Respondent Lerch, Marcy
             Total Financial Assessment                                                                                                                                            35.00
             Total Payments and Cred~s                                                                                                                                             35.00
             Balance Due as of 0612112016                                                                                                                                           0.00

04/2012015   Transaction Assessment                                                                                                                                                  2.00
04120/2015   E-fh1g                           Receipt# 201f>.08074-CCLK                                         Lerch, Marcy                                                       (2.00)
04/2012015   Transaction Assessment                                                                                                                                                  2.00
04/20/2015   E..f~ing                         Receipt# 2015-08133-CCLK                                          Lerdl, 1\Aarcy                                                     (2.00)
0510112015   TICilsaction Assessment                                                                                                                                                 2.00
0510112015   E-tiling                         Receipt# 2015-09027-CCLK                                          Lerch, Macy                                                        (2.00)
05/0412015   Transaction Assessment                                                                                                                                                  2.00
0510412015   E-filing                         Receipt # 2015-09082-CCLK                                         Lerch, Marcy                                                       (2.00)
05/19/2015   Transaction Assessment                                                                                                                                                  2.00
05/19/2015   E-filing                         Receipt# 201f>.1031S-CCLK                                         Lerch, Marcy                                                       (2.00)
05/21/2015   Transaction Assessment                                                                                                                                                  2.00
05121/2015   E-filing                         Receipt# 201 f>-1 0482-CCLK                                       Lerch, Marcy                                                       (2.00)
06/0212015   Transaction Assessment                                                                                                                                                  2.00
0610212015   E-filing                         Receipt# 2015-11166-CCLK                                          Lerch, Marcy                                                       (2.00)
0611512015   Transaction Assessment                                                                                                                                                 21.00
06/1512015   In Persoo Payment                Receipt# 2015-12034-CCLK                                          Lerch, Marcy                                                      (21.00)




             Interested Party SediUo, Sandy
             Total Financial Assessment                                                                                                                                             7,00
             Total Payments and Cred~s                                                                                                                                              7,00
             Balance Due as of 06/2112015                                                                                                                                           0.00

06118/2015 Transaction Assessment                                                                                                                                                    7.00
06/1812016 tn Person Payment                  Receipt# 2015-12409-CCLK                                          SediHo, Sandy                                                      (7.00)



             Plaintiff or Petitioner \Mimington Trust NA Successor Trustee for the   Mefri• Lynch Mortgage Investor Trust Series 2~E5
             Total Financial Assessment                                                                                                                                           379.00
             Total Payments and Credits                                                                                                                                           379.00
             Balance Due as of 06121/2015                                                                                                                                           0.00

03/1312015 Transaction AsseS8ment                                                                                                                                                 242.00
03113/2015 Waiver (Cred~)                                                                                                                                                        {242.00)
03/2412015 Transaction Assessment                                                                                                                                                    2.00
03124/2015                                                                                                      Wilmington Trust NA SUccessor Trustee for the Merrill Lynch
           E-flling                           Receipt# 2015-00139-CCLK                                                                                                             (2.00)
                                                                                                                Mortgage Investor Trust Series 2006-HE5
03/3012015 Transaction Assessment                                                                                                                                                   2.00
0313012015                                                                                                      Wilmington Trust NA Successor Trustee for the Merrill Lynch
           E-tililg                           Receipt# 201f>.06529-CCLK                                                                                                            (2.00)
                                                                                                                Mortgage Investor Trust Series 2()()6.HE5
0313012015 Transaction Assessment                                                                                                                                                   2.00
03130/2015                                                                                                      Vllilmington Trust NA Successor Trustee for the Menill Lynch
           E-filing                           Receipt# 2015-06542-CCLK                                                                                                             (2.00)
                                                                                                                Mortgage Investor Trust Series 20~E5
0510112015 Transaction Assessment                                                                                                                                                 127.00
0510112015                                                                                                      \NIIminglon Trust NA Successor Trustee for the Merrill Lynch
           E-filing                           Receipt# 201f>.090~CLK                                                                                                             (127.00)
                                                                                                                Mortgage Investor Trust Series 2006+tE5
05/0712015 Transaction Assessment                                                                                                                                                   2.00
0510712015                                                                                                      ll\ollmington Trust NA SUccessor Trustee for the Merrill Lynch
           E-liling                           Receipt# 2015-09428-CCLK                                                                                                             (2.00)
                                                                                                                Mongage Investor Trust SerieS 2006-HES



                                                                                                                                               1"
0512012015 Transaclion Assessment                                                                                                                                                   2 .00
05/2012015                                                                                                      Wilmington Trust NA Successor Trustee for the Merrill Lynch
                                              Receipt # 2015-1 0399-CCLK                                                                                                           (2.00)
           E-tiling
                                                                                                                -.,,o""""T"'"S'"'"